      Case 2:20-cv-02373-ROS Document 114 Filed 06/24/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Arizona Yage Assembly, et al.,                    No. CV-20-02373-PHX-ROS
10                  Plaintiffs,                        ORDER
11   v.
12   William Barr, et al.,
13                  Defendants.
14
15          The Parties have filed a Stipulation to Extend Briefing Schedule for Defendants’
16   Motions to Dismiss Plaintiffs’ Fourth Amended Complaint Pursuant to Federal Rules of
17   Civil Procedure Rule 12(b) (First Request) (Doc. 113). Good cause appearing,
18          IT IS ORDERED the Stipulation to Extend Briefing Schedule (Doc. 113) is
19   GRANTED. Plaintiffs shall have until July 20, 2021, to file their responses and
20   Defendants have until August 10, 2021, to file their replies.
21          Dated this 23rd day of June, 2021.
22
23
24                                                     Honorable Roslyn O. Silver
                                                       Senior United States District Judge
25
26
27
28
